Citation Nr: 9903385	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-13 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1973 to August 1978, 
and from February to August 1984.

The veteran's date of birth was November 22, 1954.  She died 
at 40 years of age on May 7, 1995.  An autopsy is of record. 

Service connection was in effect as follows: Status post 
hysterectomy with bilateral salpingo-oophorectomy, rated as 
50 percent disabling; migraine headaches, rated as 30 percent 
disabling; medullary sponge kidney with recurrent 
nephrolithiasis, spastic colon, mitral valve prolapse and 
left sciatica, each evaluated as noncompensably disabling.  
The combined schedular evaluation was 70 percent from 1986.  
Entitlement had been established to special monthly 
compensation for loss of use of a creative organ under 
38 U.S.C.A. § 1114 (k) (West 1991 & Supp. 1998));  38 C.F.R. 
§ 3.350(a) (1998).


On a VA Form 21-4138, dated and received by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, on 
April 6, 1995, the veteran filed claims relating to a number 
of issues.  Action had not been taken thereon by the RO at 
the time of her death less than a month later.

The deceased veteran was also a dependent of the appellant, 
who is her widower, and a veteran as well.  

The current appeal arose from an August 1995 rating decision 
of the RO.  The RO denied entitlement to service connection 
for the cause of the veteran's death.

The appellant provided testimony at a personal hearing held 
before a Hearing Officer at the RO in November 1996, of which 
a transcript is of record.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The issue presently for consideration with regard to service 
connection for the cause of the veteran's death is multi-
faceted.  The issue must be and has not yet been fully 
addressed with regard to all such facets: including pursuant 
to regulations concerning direct and presumptive bases, and 
pursuant to the provisions of 38 C.F.R. § 3.310 (as further 
expanded and interpreted by the Court, as will be discussed 
further below); including but not limited to including the 
concept of secondary service connection due to medications.  
These are further expanded by the specific provisions 
relating to death claims as will be recited below.

Service connection may be established for a disability 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  

Under other regulations, service connection may also be 
granted for certain disabilities such as hypertension, 
arteriosclerotic heart disease, etc. which are present to a 
compensable degree within a given period after service, or 
which are due to or the result of other service-connected 
disabilities.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) 
(1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1998). 

In this case, the claim in great part relates to "secondary" 
service connection on any basis possible, and this opens a 
number of possible avenues of consideration only one of which 
has yet been fully developed or considered.  

Moreover, in Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court made clear that service connection may not only be 
granted for a disorder found to be proximately due to or the 
result of a service-connected disability, but also when it is 
shown that the claimed disorder has been aggravated by the 
service-connected disability.  In such cases, according to 
the Court, a basis exists upon which to predicate a grant of 
entitlement to service connection on a secondary basis.  

Thus, pursuant to 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322 (1998).  

The Court also went to great lengths in Allen, as well as 
other cases [such as Leopoldo v. Brown, 9 Vet. App. 33 
(1996), etc., in which certain portions have since been 
revised, but as relate to this issue are unchanged to 
present] to discuss the differences between disability and 
other facets of a disorder due to a given injury, and the 
distinctions between (multiple) factors that may cause 
disease versus overall disability picture and causal 
connections versus subsequent onset of disability.  

Parenthetically, there has been a great deal of discussion in 
this case about the impact of a multitude of medications the 
veteran was taking prior to and at the time of her death 
which may have detrimentally impacted thereon.  

In this regard, the RO and the evidence now of record, 
including a detailed autopsy, and several expert medical 
opinions, deal in considerable depth with the issue as to 
whether the veteran had toxic chemicals (i.e., as a result of 
medication) in her system at the time of death.  In that 
regard there are three separate opinions in the negative 
including a skilled analysis conducted by the autopsy 
provider.

Nonetheless, there is another important factor which has not 
been fully addressed, as specifically and articulately 
pointed out by the appellant and his representative, namely 
the long-term impact that medications taken for serious 
service-connected disabilities had or may have had in the 
veteran's death.  

In that regard, it is noteworthy that in the period shortly 
before the veteran's death, clinical records show that she 
had a rocky road indeed due primarily to the intransigence of 
her service-connected migraine headaches.  During that time, 
as observed by the appellant's representative, various 
medication regimens were started, stopped, modified, etc., 
and thus, toxicity or abnormally high levels of these 
chemicals, etc. may or may not have been demonstrable on 
autopsy, but would nonetheless be a direct result of the 
service-connected multiple bodily organ disabilities, and 
accordingly, directly and/or indirectly impacting on her 
death or having some impact on the disabilities which did 
cause her death. 

In this regard, references have been made by both the 
appellant and numerous physicians (both during the veteran's 
life when she continued to have significant disabilities for 
which she took a tremendous regimen of potent medications, 
and after her death), as to the impact some of her 
medications may have on various bodily systems.  In that 
regard, there have been some references to various treatise 
materials showing such detrimental or health-hindering or 
deprecating results.

There are other related and pertinent Court holdings in cases 
such as Gabrielson v. Brown, 7 Vet. App. 36 (1994), where 
generic medical statements or even treatise materials may be 
discounted when they do not specifically relate to the case 
at hand.  See also Sacks v. West, 11 Vet. App. 314 (1998); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).

However, suffice it to note that although the Court has held 
that treatise materials without specific medical references 
to a given situation are inadequate for some purposes, [See, 
e.g., Wallin v. West, 11 Vet. App. 509 (1998), nonetheless 
herein, within the aggregate evidence of record is raised the 
clear-cut possibility that there is such a cause-and-effect 
relationship which must be and has not yet been fully 
addressed by responsible experts offering documented and 
case-specific qualified opinions.

It is also noteworthy that in addition to service connection 
for vascular (migraine) headaches of significant proportion, 
the veteran was also already service-connected for specific 
heart, gastrointestinal and kidney problems.

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related thereto.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.312 (1998).  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 3.312 
(c)(3) (1998).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312 (c)(4) (1998).

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including evidence which is 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  Lay persons are not competent to render testimony 
concerning medical causation.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

Finally, the Court has held that the duty to assist an 
appellant in obtaining and developing available facts and 
evidence to support his claim includes many things including 
adequate medical opinion.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990). 

The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  This 
argument logically carries over into a comprehensive opinion 
in cases such as this when a new examination is not possible.  
See, i.e., Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.103(a) (1998), the Board is deferring adjudication of the 
appellate issue pending a remand of the case to the RO for 
further development as follows:

1.  The RO, with the assistance of the 
appellant as required to include 
appropriate release of records, etc., 
should identify all clinical evidence of 
the deceased veteran's care for all 
disabilities including but not limited to 
her cardiovascular system between periods 
of service, and since service, including 
those which may be located in association 
with both her own or her husband's duty 
stations, in her own name(s) as well as a 
dependent of her husband in the United 
States of America and abroad, at VA, 
military and/or civilian facilities, as 
applicable.  The RO should then obtain 
all such records and attach them to the 
claims folder.

2.  The claims folder, a copy of this 
remand in its entirety, and all of the 
evidence then of record, should be 
submitted, well in advance, to a special 
panel of examining physicians to include 
those with expertise in cardiology, 
renology, and pharmacology, to render 
detailed, annotated and comprehensive 
answers to the following questions: 

(a) when did the veteran develop 
arteriosclerotic heart disease and/or 
hypertensive heart disease or 
hypertension; and when did she develop 
any of the other disabilities which may 
have impacted on her death other than as 
already service-connected; 

(b) what impact did each, any or the 
aggregate of the veteran's service-
connected post hysterectomy with 
bilateral salpingo-oophorectomy, migraine 
headaches, medullary sponge kidney with 
recurrent nephrolithiasis, spastic colon, 
mitral valve prolapse and left sciatica, 
have on her overall health, specifically 
on her death, the disabilities which 
caused her death, and/or her ability to 
withstand any of the disabilities which 
caused her death; 

(c) was any service-connected condition 
of such severity as to have a material 
influence in accelerating death?;

(d) did the veteran's service-connected 
disabilities and/or medications therefor 
have resulting debilitating effects and 
general impairment of health to an extent 
that would render the veteran materially 
less capable of resisting the effects of 
other disease or injury primarily causing 
her death;

(e) what impact did the veteran's 
multiple medications over the years, not 
just at the time of or immediately prior 
to her death and present on autopsy have 
on her general health, the development of 
additional disability, and/or 

(f) to what extent did these medications, 
individually or together, and/or other 
therapy regimens [whether continued, 
withdrawn, modified and/or altered] such 
as injectable Methadone required shortly 
before death for treatment of her 
profound migraine headaches, impact on 
her ability to withstand the rigor of all 
disabilities which caused or in any 
manner or fashion significantly played a 
role in and/or contributed to her death.  

3.  Thereafter, the RO should also review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. Brown, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death on all alternative bases.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 12 -
